DETAILED ACTION
Claims 1-24 are pending. Claims dated 03/15/2022 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the objections to the claims: 
Applicant has amended the claims to overcome the previously set forth objections. Accordingly, the Examiner has withdrawn the previously set forth objections to the claims. 

Regarding the rejections to the claims under 35 U.S.C. § 112(b):
Applicant has amended the claims to overcome the previously set forth rejections. Accordingly, the Examiner has withdrawn the previously set forth rejections to the claims. 

Regarding the rejections to the claims under 35 U.S.C. § 103:
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Specifically, the thrust of Applicant’s arguments pertains to limitations that were not present in the claims examined in the non-final rejection dated 11/09/2021, and these limitations are therefore subject to further search and/or consideration. After further search and consideration, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 9, 11, 13, 15-17, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rust (US 20170192426 A1), in view of Pazhayampallil et al. (US 20190137287 A1), in view of Xu et al. (US 20200192398 A1) and herein after will be referred to as Rust, Pazhayampallil, and Xu respectively.

Regarding claim 1, Rust teaches a vehicle configured to receive remote intervention ([0002] The present disclosure…relates to systems and methods for implementing an expert mode for autonomous vehicles in which manual instructions may be needed; [0019] “In general, the expert mode implementation system (or simply “system”) 100 implements manual instructions from a remote user for operation of the vehicle 10 under appropriate circumstances), 
the vehicle comprising (Fig. 1 vehicle 10): 
an onboard hardware processor (Fig. 4 410; [0045] the autonomous vehicle computer module 410 is disposed onboard on the vehicle 10); 
at least one sensor in electronic communication with the onboard hardware processor (Fig. 4 sensors 412; [0046] the autonomous vehicle computer module 410 includes one or more sensors 412…the autonomous vehicle computer module 410 provides information and/or data for determining whether circumstances warrant use of an expert mode for the vehicle 10), 
the at least one sensor configured to detect visual data about a road on which the vehicle is traveling and transmitting the visual data to the onboard hardware processor ([0060] other sensors 412 (e.g. cameras onboard the vehicle 10) obtain images and video footage surrounding the vehicle 10; [0048] processor 416 in the vehicle computer module 10 uses sensor data to make determinations to initiate the expert mode);
The examiner understands that for the processor to use the sensor data, the sensor data must first be transmitted to the processor. 
a wireless transmitter (Fig. 4 418; [0046] transceiver 418); 
and a wireless receiver (Fig. 4 418; [0046] transceiver 418), 
Examiner Note: In the cited document the transceiver acts as a communication link between the vehicle computer module 410 and remote computer module 420 by both transmitting and receiving data ([0049] the transceiver 418 facilitates communication between the autonomous vehicle computer module 410 and the remote computer module 420. For example, in certain embodiments, the transceiver 418 provides data to the remote computer module 420 for use in determining whether initiation of the expert mode is appropriate… the transceiver 418 receives manual instructions via the remote computer module 420), Thus, 418 is cited for both the wireless transmitter and wireless receiver.
wherein the onboard hardware processor is configured to: transmit a remote intervention request to a remote server via the wireless transmitter in response to an operation of the vehicle being suspended ([0051] the processor 422 determines whether or not the implementation of the expert mode is appropriate based on information provided by the autonomous vehicle computer module 410 (e.g., based on a user request provided via the interface 414, and/or using obstacle detection from the sensors 412, initial determinations provided via the processor 416 regarding delay of movement of the vehicle 10, and/or movement patterns of the vehicle 10 and/or nearby obstacles, along with video footage and/or other information provided via the transceiver 418); [0057] lane markers), 
The examiner interprets that the delay of movement corresponds to the vehicle operation being suspended.
Rust does not explicitly teach: transmit a remote intervention request […] in response to an operation of the vehicle being suspended due to the onboard hardware processor detecting that the visual data is missing a marker object along a planned route.
However, Pazhayampallil teaches transmit a remote intervention request in response to an operation of the vehicle being suspended due to the onboard hardware processor detecting that the visual data has a discrepancy along a planned route ([0045] the autonomous vehicle can label a discrepancy that triggers the autonomous vehicle to cease autonomous execution of its planned trajectory as a “Type 1C” discrepancy. […] transmit a request to a tele-operator to remotely control the autonomous vehicle past the location of the Type 1C discrepancy; [0014] While autonomously executing a route, an autonomous vehicle can compare a constellation of real features detected in its surrounding field to a constellation of georeferenced features represented in the localization map to determine its geospatial location and orientation. The autonomous vehicle may also detect discrepancies between this constellation of real features and the corresponding constellation of georeferenced features represented in the localization map, such as: transient discrepancies (e.g., other vehicles, pedestrians, traffic accidents, debris in the road surface); semi-permanent discrepancies (e.g., construction equipment, damaged barriers, damaged or missing road signs).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Rust to incorporate the teachings of Pazhayampallil to include transmit a remote intervention request in response to an operation of the vehicle being suspended due to the onboard hardware processor detecting that the visual data has a discrepancy along a planned route, because doing so allows for safer traveling along the planned path as the tele-operator can control the vehicle until the discrepancy has passed (Parhayampallil [0045]).
Parzhayampallil does not explicitly disclose that a Type 1C discrepancy cited above is a missing marker object.
However, Examiner submits that in Pazhayampallil, it would have been obvious for the disclosed “absence or to presence of a road sign, a traffic signal, a lane marker” (Pazhayampallil [0040]) to be a Type 1C discrepancy that triggers the autonomous vehicle to cease autonomous execution of its planned trajectory, as these are well known discrepancies that “affect the autonomous vehicles ability to localize itself” ([0014]; supported by [0040]), and by extension, would cause the vehicle to be unable to travel to its intended route. 
Even so Xu explicitly discloses transmit a remote intervention request […] in response to a missing a marker object ([0030] Autonomous vehicles, which do not have the same ability to reason about traffic signs as humans, must also determine when and when not to take action in response to traffic signs. In this regard, map information used by an autonomous vehicle may show where particular traffic signs are located. For instance, the location of all stop signs may be found within the map information and autonomous vehicle may stop at those locations. However, traffic signs may be moved, removed, or replaced with different signs, thereby making the map information inaccurate. As such, vehicles may send a request for remote assistance to a human operator in order to receive instructions when no traffic sign is detected or a new sign is detected).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Rust, in view of Parzhayampallil to incorporate Xu to more explicitly teach transmit a remote intervention request […] in response to a missing a marker object, because doing so allows the vehicle to continue to travel along its planned route, even in the presence of discrepancies that affect the vehicle’s ability to localize itself.
Rust also teaches: transmit the visual data to the remote server ([0049] the transceiver 418 provides data to the remote computer module 420 for use in determining whether initiation of the expert mode is appropriate (e.g., including any inputs from the interface 414, data from the sensors 412, and/or associated determinations from the processor 416). In certain embodiments, the transceiver 418 also provides video footage (e.g. footage obtained from various cameras of the sensors 412 with various views around the vehicle 10) and related information (e.g. regarding operation of various vehicle systems) to the remote computer module 420), 
receive a response from the remote server in response to the remote intervention request via the wireless receiver ([0049] transceiver 418 receives manual instructions via the remote computer module 420), 
and act upon the response, the acting resulting in a control signal to update the operation of the vehicle ([0048] when the expert mode is initiated, the processor 416 facilitates implementation of manual instructions for the expert mode, for example by generating draft alternate paths for vehicle movement utilizing the manual instructions).  

Regarding claim 3, Rust, as modified (see rejection of claim 1) teaches the vehicle of claim 1.
Rust also teaches wherein the vehicle is an autonomous driving vehicle ([0009] Fig. 1 illustrates an autonomous vehicle 10).   

Regarding claim 4, Rust, as modified, teaches the vehicle of claim 1.
Rust also teaches wherein the response comprises a direct command ([0048] remote operator’s manual instructions) 
to the onboard hardware processor ([0053] the transceiver 426 provides the remote operator's manual instructions to the autonomous vehicle computer module 410 for implementation on the vehicle 10; [0048] when the expert mode is initiated, the processor 416 facilitates implementation of manual instructions for the expert mode).  

Regarding claim 5, Rust, as modified, teaches the vehicle of claim 4.
Rust also teaches wherein the onboard hardware processor is configured to act upon the direct command by relinquishing control of the vehicle to the remote server (see Examiner Note below), wherein the remote server is configured to output the control signal to the vehicle ([0048] when the expert mode is initiated, the processor 416 facilitates implementation of manual instructions for the expert mode, for example by generating draft alternate paths for vehicle movement utilizing the manual instructions).  
Examiner Note: Examiner understands that the remote computer module 420 outputs the control signal to the vehicle; expert mode is initiated; and control of the vehicle is relinquished by acting on the direct command received from the remote computer module 420.

Regarding claim 9, Rust, as modified, teaches the vehicle of claim 1.
Rust also teaches wherein the at least one sensor comprises LiDAR, camera, infrared camera, ultrasonic transducer, Radar, or a combination thereof ([0047] the sensors 412 include one or more sensors 40 a, 40 b . . . 40 n of FIG. 1 (such as radar, lidar, sonar, cameras, and the like)).  




Regarding claim 11, Rust, as modified, teaches the vehicle of claim 1.
Rust also teaches wherein the vehicle moves to an adjacent free lane or in its current lane in response to the control signal (Fig. 5 supported by [0056-0057] where adjacent lane is proposed for the vehicle to travel around the obstacle).  

Regarding claim 13, Rust, as modified, teaches a method of providing remote invention by a remote server to a vehicle ([0002] The present disclosure…relates to systems and methods for implementing an expert mode for autonomous vehicles in which manual instructions may be needed; [0019] “In general, the expert mode implementation system (or simply “system”) 100 implements manual instructions from a remote user for operation of the vehicle 10 under appropriate circumstances), 
the method comprising: using an onboard hardware processor of the vehicle (Fig. 4 410; [0045] the autonomous vehicle computer module 410 is disposed onboard on the vehicle 10; [0029] processor is used to generate control signals to control vehicle 10): 
receiving signal inputs from at least one sensor of the vehicle in electronic communication with the onboard hardware processor ([0029] processor 44, receive and process signals from the sensor system 28 ; Fig. 4 sensors 412; [0046] the autonomous vehicle computer module 410 includes one or more sensors 412…the autonomous vehicle computer module 410 provides information and/or data for determining whether circumstances warrant use of an expert mode for the vehicle 10), 
the at least one sensor configured to detect visual data about a road on which the vehicle is traveling ([0060] other sensors 412 (e.g. cameras onboard the vehicle 10) obtain images and video footage surrounding the vehicle 10; [0048] processor 416 in the vehicle computer module 10 uses sensor data to make determinations to initiate the expert mode); 
outputting a remote intervention request to a remote server via a wireless transmitter in response to an operation of the vehicle being suspended ([0051] the processor 422 determines whether or not the implementation of the expert mode is appropriate based on information provided by the autonomous vehicle computer module 410 (e.g., based on a user request provided via the interface 414, and/or using obstacle detection from the sensors 412, initial determinations provided via the processor 416 regarding delay of movement of the vehicle 10, and/or movement patterns of the vehicle 10 and/or nearby obstacles, along with video footage and/or other information provided via the transceiver 418)), 
The examiner interprets that the delay of movement corresponds to the vehicle operation being suspended. 
Rust does not explicitly teach: outputting a remote intervention request […] in response to an operation of the vehicle being suspended due to the onboard hardware processor detecting that the visual data is missing a marker object along a planned route.
However, Pazhayampallil teaches outputting a remote intervention request in response to an operation of the vehicle being suspended due to the onboard hardware processor detecting that the visual data has a discrepancy along a planned route ([0045] the autonomous vehicle can label a discrepancy that triggers the autonomous vehicle to cease autonomous execution of its planned trajectory as a “Type 1C” discrepancy. […] transmit a request to a tele-operator to remotely control the autonomous vehicle past the location of the Type 1C discrepancy; [0014] While autonomously executing a route, an autonomous vehicle can compare a constellation of real features detected in its surrounding field to a constellation of georeferenced features represented in the localization map to determine its geospatial location and orientation. The autonomous vehicle may also detect discrepancies between this constellation of real features and the corresponding constellation of georeferenced features represented in the localization map, such as: transient discrepancies (e.g., other vehicles, pedestrians, traffic accidents, debris in the road surface); semi-permanent discrepancies (e.g., construction equipment, damaged barriers, damaged or missing road signs).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Rust to incorporate the teachings of Pazhayampallil to include outputting a remote intervention request in response to an operation of the vehicle being suspended due to the onboard hardware processor detecting that the visual data has a discrepancy along a planned route, because doing so allows for safer traveling along the planned path as the tele-operator can control the vehicle until the discrepancy has passed (Parhayampallil [0045]).
Parzhayampallil does not explicitly disclose that a Type 1C discrepancy cited above is a missing marker object.
However, Examiner submits that in Pazhayampallil, it would have been obvious for the disclosed “absence or to presence of a road sign, a traffic signal, a lane marker” (Pazhayampallil [0040]) to be a Type 1C discrepancy that triggers the autonomous vehicle to cease autonomous execution of its planned trajectory, as these are well known discrepancies that “affect the autonomous vehicles ability to localize itself” ([0014]; supported by [0040]), and by extension, would cause the vehicle to be unable to travel to its intended route. 
Even so Xu explicitly discloses outputting a remote intervention request […] in response to a missing a marker object ([0030] Autonomous vehicles, which do not have the same ability to reason about traffic signs as humans, must also determine when and when not to take action in response to traffic signs. In this regard, map information used by an autonomous vehicle may show where particular traffic signs are located. For instance, the location of all stop signs may be found within the map information and autonomous vehicle may stop at those locations. However, traffic signs may be moved, removed, or replaced with different signs, thereby making the map information inaccurate. As such, vehicles may send a request for remote assistance to a human operator in order to receive instructions when no traffic sign is detected or a new sign is detected).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Rust, in view of Parzhayampallil to incorporate Xu to more explicitly teach outputting a remote intervention request […] in response to a missing a marker object, because doing so allows the vehicle to continue to travel along its planned route, even in the presence of discrepancies that affect the vehicle’s ability to localize itself.
Rust also teaches: transmitting the visual data to the remote server ([0049] the transceiver 418 provides data to the remote computer module 420 for use in determining whether initiation of the expert mode is appropriate (e.g., including any inputs from the interface 414, data from the sensors 412, and/or associated determinations from the processor 416). In certain embodiments, the transceiver 418 also provides video footage (e.g. footage obtained from various cameras of the sensors 412 with various views around the vehicle 10) and related information (e.g. regarding operation of various vehicle systems) to the remote computer module 420); 
receiving a response from the remote server in response to the remote intervention request via a wireless receiver ([0049] transceiver 418 receives manual instructions via the remote computer module 420; 
and acting upon the response, the acting resulting in a control signal to update the operation of the vehicle ([0048] when the expert mode is initiated, the processor 416 facilitates implementation of manual instructions for the expert mode, for example by generating draft alternate paths for vehicle movement utilizing the manual instructions).  

Regarding claim 15, Rust, as modified, teaches the method of claim 13.
Rust also teaches wherein the vehicle is an autonomous driving vehicle ([0009] Fig. 1 illustrates an autonomous vehicle 10).  

Regarding claim 16, Rust, as modified, teaches the method of claim 13.
Rust also teaches wherein the response comprises a direct command ([0048] remote operator’s manual instructions) to the onboard hardware processor ([0053] the transceiver 426 provides the remote operator's manual instructions to the autonomous vehicle computer module 410 for implementation on the vehicle 10; [0048] when the expert mode is initiated, the processor 416 facilitates implementation of manual instructions for the expert mode).  



Regarding claim 17, Rust, as modified, teaches the method of claim 16.
Rust also teaches wherein the acting comprises relinquishing control of the vehicle to the remote server, wherein the remote server is configured to output the control signal to the vehicle ([0048] when the expert mode is initiated, the processor 416 facilitates implementation of manual instructions for the expert mode, for example by generating draft alternate paths for vehicle movement utilizing the manual instructions). 
Examiner Note: Examiner understands that the remote computer module 420 outputs the control signal to the vehicle; expert mode is initiated; and control of the vehicle is relinquished by acting on the direct command received from the remote computer module 420.

Regarding claim 21, Rust, as modified, teaches the method of claim 13.
Rust also teaches wherein the at least one sensor comprises LiDAR, camera, infrared camera, ultrasonic transducer, Radar, or a combination thereof ([0047] the sensors 412 include one or more sensors 40 a, 40 b . . . 40 n of FIG. 1 (such as radar, lidar, sonar, cameras, and the like)).  

Regarding claim 23, Rust, as modified, teaches the method of claim 13.
Rust also teaches wherein the vehicle moves to an adjacent free lane or in its current lane in response to the control signal (Fig. 5 supported by [0056-0057] where adjacent lane is proposed for the vehicle to travel around the obstacle).  

Claims 2, 10, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rust, in view of Pazhayampallil, in view of Xu, in further view of Rust et al. (US 20170192423 A1) and herein after will be referred to as Rust 2.

Regarding claim 2, Rust, as modified (see rejection of claim 1) teaches the vehicle of claim 1. 
Rust, as modified, does not explicitly teach wherein the visual data comprises three-dimensional image data.
However, Rust 2 teaches wherein the visual data comprises three-dimensional image data ([0063] obtain depth sensing data from each of the plurality of cameras of the vehicle thereby allowing a three-dimensional rendering of the surroundings of the autonomous vehicle to be generated).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Rust to incorporate Rust 2 to include wherein the visual data comprises three-dimensional image data, because doing so improves the remote intervention request by providing additional details in the sense that the cameras are capable of “being able to include in the assistance data depth sensing information” (Rust 2 [0063]).

Regarding claim 10, Rust, as modified, teaches the vehicle of claim 1.
Rust also teaches wherein the response from the remote server is provided by an remote human individual ([0019]).
Rust, as modified, does not explicitly teach wherein the response from the remote server is provided by an artificial intelligence (Al) operator based on a prior response provided by a human operator.  
However, Rust 2 teaches wherein the response from the remote server is provided by an artificial intelligence (Al) operator based on a prior response provided by a human operator ([0033] The artificially-intelligent (AI) expert 140 functions to provide automated assistance request responses; [0110] in resolving an assistance-desired scenario, the human expert interface may blacklist a particular lane or section of a previously available path thereby restricting the autonomous vehicle from using the blacklisted lane or path. Thus, any rerouting calculated by the onboard computer 130 or AI expert 140 must be done in light of the blacklist information; [0088] if human experts respond to a class of scenarios in a predictable way, S232 may include training an AI expert to respond in the same manner automatically).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to substitute the remote human individual of Rust to the AI expert of Rust 2 based on a prior response provided by a human operator because it has been held that the substitution of one known element for another would have been obvious if the substitution yielded predictable results to one of ordinary skill in the art at the time of the invention. In this case, the substitution a remote human individual for an AI expert would have had the predictable result of providing an assistance response to the remote intervention request. Furthermore, this substitution may also yield improvements to the system as the AI can use greater computational power and resources (Rust 2 [0033]).

Regarding claim 14, Rust, as modified, teaches the method of claim 13. 
Rust, as modified, does not explicitly teach wherein the visual data comprises three-dimensional image data.
However, Rust 2 teaches wherein the visual data comprises three-dimensional image data ([0063] obtain depth sensing data from each of the plurality of cameras of the vehicle thereby allowing a three-dimensional rendering of the surroundings of the autonomous vehicle to be generated).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Rust to incorporate Rust 2 to include wherein the visual data comprises three-dimensional image data, because doing so improves the remote intervention request by providing additional details in the sense that the cameras are capable of “being able to include in the assistance data depth sensing information” (Rust 2 [0063]).

Regarding claim 22, Rust, as modified, teaches the method of claim 13.
Rust also teaches wherein the response from the remote server is provided by a remote human individual ([0019]).
Rust, as modified, does not explicitly teach wherein the response from the remote server is provided by an artificial intelligence (Al) operator based on a prior response provided by a human operator.  
However, Rust 2 teaches wherein the response from the remote server is provided by an artificial intelligence (Al) operator based on a prior response provided by a human operator ([0033] The artificially-intelligent (AI) expert 140 functions to provide automated assistance request responses; [0110] in resolving an assistance-desired scenario, the human expert interface may blacklist a particular lane or section of a previously available path thereby restricting the autonomous vehicle from using the blacklisted lane or path. Thus, any rerouting calculated by the onboard computer 130 or AI expert 140 must be done in light of the blacklist information; [0088] if human experts respond to a class of scenarios in a predictable way, S232 may include training an AI expert to respond in the same manner automatically).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to substitute the remote human individual of Rust to the AI expert of Rust 2 based on a prior response provided by a human operator because it has been held that the substitution of one known element for another would have been obvious if the substitution yielded predictable results to one of ordinary skill in the art at the time of the invention. In this case, the substitution a remote human individual for an AI expert would have had the predictable result of providing an assistance response to the remote intervention request. Furthermore, this substitution may also yield improvements to the system as the AI can use greater computational power and resources (Rust 2 [0033]).

Claims 6-7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rust, in view of Pazhayampallil, in view of Xu, in further view of Kroop et al. (US 20180257643 A1) and herein after will be referred to as Kroop. 

Regarding claim 6, Rust, as modified, teaches the vehicle of claim 1.
Rust also teaches wherein the response comprises a confirmation of a decision suggested by the onboard hardware processor ([0053] the transceiver 426 provides additional information from the remote operator (such as confirmation of initiation of, or exit from, the expert mode) to the autonomous vehicle computer module 410); [0048] the onboard processor makes the decision to initiate expert mode).  
Rust, as modified, does not explicitly teach wherein the operation of the vehicle is suspended further due to the vehicle detecting an object that is indeterminate to the onboard hardware processor, and wherein the response comprises a classification of the object.
However, Kroop teaches wherein the operation of the vehicle is suspended further due to the vehicle detecting an object that is indeterminate to the onboard hardware processor ([0020] Current technologies typically involve the SDV pulling over or stopping when anomalous conditions exist; [0068] this occlusion can comprise a detection anomaly, and can trigger the perception and prediction resources of the SDV 410 to slow or stop the SDV 410 to ensure safety; Fig. 5A detect anomaly in live sensor view 502 and detect indeterminate object 504 triggering teleassistance inquiry 505)
and wherein the response comprises a classification of the object (Fig. 5A trigger teleassistance inquiry 505 and receive resolution response from teleassistance system 522; [0016] Furthermore, the control system can categorize the teleassistance inquiry as, for example, a detection issue or an object classification issue. In one aspect, for detection issues (e.g., an obstruction in the sensor view) the control system can prioritize LIDAR data for transmission with the teleassistance inquiry, and for classification issues (e.g., an indeterminate object) the control system can prioritize image or video data; [0018] Accordingly, the backend teleassistance operators may be human or may be teleassistance computers or virtual machines executing instruction sets for detecting and classifying objects in road environments, or can run deep learning models specific to those tasks; supported by [0070] In various examples, the teleassistance system can transmit a resolution response that classifies the anomalous object (e.g., as a low risk object), or specifies the object (e.g., as a plastic bag)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Rust to incorporate the teachings of Kroop to include wherein the operation of the vehicle is suspended further due to the vehicle detecting an object that is indeterminate to the onboard hardware processor, because doing so stops the vehicle when anomalous conditions exist, namely, in an environment with an indeterminate object (Kroop [0020] and [0068]).
It also would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Rust to incorporate the teachings of Kroop to include wherein the response comprises a classification of the object because doing so resolves the teleassistance inquiry, and the vehicle “may then proceed according to the classification of the object by ignoring the object, waiting, or proceeding with caution” (Kroop [0070]).

Regarding claim 7, Rust, as modified, teaches the vehicle of claim 6.
Rust also teaches wherein the onboard hardware processor is configured to output a control signal to update the operation of the vehicle based at least in part on the response ([0048] the processor 416 facilitates implementation of manual instructions for the expert mode, for example by generating draft alternate paths for vehicle movement utilizing the manual instructions).  

Regarding claim 18, Rust, as modified, teaches the method of claim 13.
Rust also teaches wherein the response comprises a confirmation of a decision suggested by the onboard hardware processor ([0053] the transceiver 426 provides additional information from the remote operator (such as confirmation of initiation of, or exit from, the expert mode) to the autonomous vehicle computer module 410); [0048] the onboard processor makes the decision to initiate expert mode).  
Rust, as modified, does not explicitly teach wherein the operation of the vehicle is suspended further due to the vehicle detecting an object that is indeterminate to the onboard hardware processor, and wherein the response comprises a classification of the object.
However, Kroop teaches wherein the operation of the vehicle is suspended further due to the vehicle detecting an object that is indeterminate to the onboard hardware processor ([0020] Current technologies typically involve the SDV pulling over or stopping when anomalous conditions exist; [0068] this occlusion can comprise a detection anomaly, and can trigger the perception and prediction resources of the SDV 410 to slow or stop the SDV 410 to ensure safety; Fig. 5A detect anomaly in live sensor view 502 and detect indeterminate object 504 triggering teleassistance inquiry 505)
and wherein the response comprises a classification of the object (Fig. 5A trigger teleassistance inquiry 505 and receive resolution response from teleassistance system 522; [0016] Furthermore, the control system can categorize the teleassistance inquiry as, for example, a detection issue or an object classification issue. In one aspect, for detection issues (e.g., an obstruction in the sensor view) the control system can prioritize LIDAR data for transmission with the teleassistance inquiry, and for classification issues (e.g., an indeterminate object) the control system can prioritize image or video data; [0018] Accordingly, the backend teleassistance operators may be human or may be teleassistance computers or virtual machines executing instruction sets for detecting and classifying objects in road environments, or can run deep learning models specific to those tasks; supported by [0070] In various examples, the teleassistance system can transmit a resolution response that classifies the anomalous object (e.g., as a low risk object), or specifies the object (e.g., as a plastic bag)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Rust to incorporate the teachings of Kroop to include wherein the operation of the vehicle is suspended further due to the vehicle detecting an object that is indeterminate to the onboard hardware processor, because doing so stops the vehicle when anomalous conditions exist, namely, an environment with an indeterminate object (Kroop [0020] and [0068]).
It also would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Rust to incorporate the teachings of Kroop to include wherein the response comprises a classification of the object because doing so resolves the teleassistance inquiry and the vehicle “may then proceed according to the classification of the object by ignoring the object, waiting, or proceeding with caution” (Kroop [0070]).

Regarding claim 19, Rust, as modified, teaches the method of claim 18.
Rust also teaches wherein the onboard hardware processor is configured to output a control signal to update the operation of the vehicle based at least in part on the response ([0048] the processor 416 facilitates implementation of manual instructions for the expert mode, for example by generating draft alternate paths for vehicle movement utilizing the manual instructions).  

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rust, in view of Pazhayampallil, in view of Xu, in view of Kroop, in further view of Rust 2.

Regarding claim 8, Rust, as modified, teaches the vehicle of claim 7.
Rust, as modified, does not explicitly teach wherein the onboard hardware processor outputs the control signal based at least in part on additional signal inputs from the at least one sensor.  
However, Rust 2 teaches wherein the onboard hardware processor outputs the control signal (Fig. 3, processing [assistance request] response S241) 
based at least in part on additional signal inputs from the at least one sensor ([0093] S241 may include verifying instructions received via the response against a set of sanity checks (e.g., speed limits, minimum distance thresholds to objects as determined by ultrasound sensors); [0095] S241 may include receiving control data (e.g., manual driving data) and modifying the control data based on the difference between current sensed data and sensed data used at the time the control data was generated; further supported by [0096]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Rust to incorporate Rust 2 to include wherein the onboard hardware processor outputs the control signal based at least in part on additional signal inputs from the at least one sensor. Because doing so allows the vehicle “to modify the proposed solution to account for any differences between the current scenario and the response-generation scenario” (Rust 2 [0096]).

Regarding claim 20, Rust, as modified, teaches the method of claim 19.
Rust, as modified, does not explicitly teach further comprising outputting the control signal based at least in part on additional signal inputs from the at least one sensor.  
However, Rust 2 teaches further comprising outputting the control signal (Fig. 3, processing [assistance request] response S241) 
based at least in part on additional signal inputs from the at least one sensor ([0093] S241 may include verifying instructions received via the response against a set of sanity checks (e.g., speed limits, minimum distance thresholds to objects as determined by ultrasound sensors); [0095] S241 may include receiving control data (e.g., manual driving data) and modifying the control data based on the difference between current sensed data and sensed data used at the time the control data was generated; further supported by [0096]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Rust to incorporate Rust 2 to include further comprising outputting the control signal based at least in part on additional signal inputs from the at least one sensor. Because doing so allows the vehicle “to modify the proposed solution to account for any differences between the current scenario and the response-generation scenario” (Rust 2 [0096]).

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rust, in view of Pazhayampallil, in view of Xu, in further view of Kentley-Klay (US 11099561 B1) and herein after will be referred to as Kentley-Klay.

Regarding claim 12, Rust, as modified, teaches the vehicle of claim 1.
Rust, as modified, does not teach wherein the vehicle remains stopped in response to the control signal.
However, Kentley-Klay teaches wherein the vehicle remains stopped in response to the control signal (col 4 ln 23-25 the vehicle 102 may request remote assistance from the teleoperations system 126; col 12 ln 60-63 the manual control component 332 may also limit control commands, e.g., by ignoring control commands that could be harmful and/or by altering control commands to allow for safer travel; col 23 ln7-11 For example, if the object is in a first safety region adjacent the vehicle, the command to move the vehicle may be ignored and the vehicle may remain stationary (or be stopped substantially immediately), e.g., to avoid contacting the object).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Rust to incorporate Kentley-Klay to include wherein the vehicle remains stopped in response to the control signal, because doing so allows for safer travel by preventing the vehicle from acting on a harmful control signal (Rust col 12 ln 60-63).

Regarding claim 24, Rust, as modified, teaches the method of claim 13.
Rust, as modified, does not teach wherein the vehicle remains stopped in response to the control signal.
However, Kentley-Klay teaches wherein the vehicle remains stopped in response to the control signal (col 4 ln 23-25 the vehicle 102 may request remote assistance from the teleoperations system 126; col 12 ln 60-63 the manual control component 332 may also limit control commands, e.g., by ignoring control commands that could be harmful and/or by altering control commands to allow for safer travel; col 23 ln7-11 For example, if the object is in a first safety region adjacent the vehicle, the command to move the vehicle may be ignored and the vehicle may remain stationary (or be stopped substantially immediately), e.g., to avoid contacting the object).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Rust to incorporate Kentley-Klay to include wherein the vehicle remains stopped in response to the control signal, because doing so allows for safer travel by preventing the vehicle from acting on a harmful control signal (Rust col 12 ln 60-63).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,990,094: Ross et al. discloses an autonomous vehicle operated with guide assistance of human driven vehicles
US 20170227366 A1: Laur et al. discloses a map-update system to update maps used by an automated vehicle includes an object-detection-device, an operator-communication-device, and a controller.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661